Bloodworth, J.
The case having been carried by writ of certiorari from this court to the Supreme Court of Georgia, and that court having reversed the decision originally rendered by this court (148 Ga. 851, 98 S. E. 541); and the rulings of the Supreme Court being controlling on all the issues involved, it is ordered that the original judgment rendered by this court (21 Ga. App. 753, 95 S. E. 263) be vacated, and the judgment of the trial court be

Reversed.


Broyles, P. J., and Stephens, J., concur.